A contract of insurance is intended as an indemnity against an uncertain event, which if it occurs will cause loss to the assured.
The assured must, therefore, have some interest in or have such a relation to the insured property that he will sustain a loss from the peril insured against, otherwise the policy would be a wager which the law condemns. *Page 136 
The courts of this state are disposed to maintain policies where the assured has an insurable interest, and when that fact appears their validity will be determined by the conditions of the contract.
The party applying for insurance is not bound to disclose the nature or extent of his interest to the insurer unless requested.
It may be shown by parol to exist, and the company must pay its value to the extent of the amount named in the policy. (Crowley
v. Cohen, 3 B.  Ad. 478; Kernochan v. N.Y. Bowery Ins.Co., 17 N.Y. 428.)
The learned counsel for the appellant has argued several interesting questions relating to plaintiff's title to the land and the effect of the conveyance from the assignee of Daniel 
Mack to the administrators, and from the administrators to the plaintiff. We do not deem it necessary to consider these questions. With the distribution of the fund arising from the insurance, the defendant has no concern, and it has none with the legal title to the land any further than it may be made applicable to the case by the conditions of the contract. While the policy contains the usual conditions declaring it void if the plaintiff was other than the sole and unconditional owner, or if the buildings were on ground not owned by the insured in fee simple, or if it should become or remain vacant or unoccupied for ten days, the court held that these conditions were waived, and the evidence clearly supported that conclusion.
The plaintiff's son was the general agent of the defendant, and personally examined the buildings before issuing the policy, and knew that they were vacant and unoccupied. He also had notice of the nature of the title, and the policy described the plaintiff as a "trustee." No information was requested of the plaintiff, and he made no representation at all to the agent, and there being no claim of collusion, the defendant was bound by the contract, even if it was deceived by its agent as to the condition or title of the property.
The only question of importance in the case, therefore, is as to the plaintiff's insurable interest. *Page 137 
This he could have without any legal or equitable title in the land, and hence it is not important to discuss the effect of the conveyance referred to.
He had agreed for a consideration to take possession of the property and care for it, rent it and keep it insured.
There was a possible liability which might arise out of that agreement which created in him an insurable interest to the extent of the value of the buildings, and the case falls within the principle of numerous and well recognized authorities, a few of which are cited. (Stillwell v. Staples, 19 N.Y. 401;Waring v. Indemnity F. Ins. Co., 45 id. 606; Sturm v. A.M.Ins. Co., 63 id. 77; Kline v. Ins. Co., 7 Hun, 267; 69 N.Y. 614;  Berry v. Central Ins. Co., Ct. App. 2d Div. March, 1892, and cases cited.)
No other questions require consideration.
The judgment should be affirmed.
All concur.
Judgment affirmed.